 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                   ***
 7    PHILIP MARTINEZ,                                        Case No. 2:18-cv-02319-JCM-GWF
 8                                           Plaintiff,
             v.                                                             ORDER
 9
      ALBERTSON’S, LLC, et al.,
10
                                          Defendants.
11

12          This matter is before the Court on Plaintiff’s Motion for Service by Publication on
13   Shawanda Robinson and to Extend Time to Serve (ECF No. 21), filed on January 25, 2019.
14          This matter arises from allegations of tortious discharge in violation of public policy and
15   assault. See Complaint (ECF No. 1-4). Plaintiff requests a sixty (60) day extension of time to
16   effectuate service on Defendant Shawanda Robinson as well as permission to serve her by
17   publication.
18          Pursuant to LR IA 6-1, extensions of time may be granted for good cause shown. Further,
19   Rule 4(m) of the Federal Rules of Civil Procedure – which governs the time limit of service –
20   allows the court to grant an extension of time for service if the plaintiff can show good cause for
21   the failure to timely serve a defendant. Rule 4(e) of the Federal Rules of Civil Procedure provides
22   that the state statutes in which the District Court is held are followed in matters pertaining to
23   service of summons by publication. N.R.C.P. 4(e)(1)(i) states that the court may permit service
24   by publication if, after due diligence shown, the plaintiff is unable to find the defendant(s) within
25   the state, or they are avoiding the service of summons. The plaintiff must prove this to the
26   satisfaction of the court either by affidavit or by a verified complaint. The Nevada Supreme Court
27   has held that there is no objective, formulaic standard for determining what is, or is not, due
28   diligence. Abreu v. Gilmer, 985 P.2d 746, 749 (1999).
                                                          1
 1          Plaintiff represents that he has served subpoenas on the City of Henderson Police

 2   Department and the Southern Nevada Adult Mental Health – Stein Hospital (“Stein Hospital”) to

 3   locate Defendant Robinson’s address. Plaintiff has attempted to locate Plaintiff by contacting a

 4   telephone number contained in documents produced by the Henderson Police Department and by

 5   contacting Stein Hospital. These efforts have produced no results. The Court finds that Plaintiff

 6   has provided sufficient good cause to warrant the requested sixty (60) day extension. Further,

 7   Plaintiff has demonstrated due diligence in attempting service on Defendant Robinson that would

 8   warrant permitting service by publication. Accordingly,

 9          IT IS HEREBY ORDERED that Plaintiff’s Motion for Service by Publication on

10   Shawanda Robinson and to Extend Time to Serve (ECF No. 21) is granted as follows:

11          1.     Defendant Shawanda Robinson may be served by Plaintiff through publication of

12                 the summons and complaint in this case at least once a week for four (4) consecutive

13                 weeks in the Nevada Legal News, which is a newspaper of general circulation

14                 published in Las Vegas, Nevada.

15          2.     Plaintiffs shall have until April 15, 2019 to serve Defendant Robinson.

16          Dated this 30th day of January, 2019.

17

18
                                                         GEORGE FOLEY, JR.
19                                                       UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26
27

28
                                                     2
